DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 22 February 2022. 
Claims 1, 8, 11, 13, 15, and 16 were amended 22 February 2022. 
Claims 4-5, 10 and 14 were canceled 22 February 2022. 
Claims 1-3, 6-9, 11-13, and 15-16 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and therefore its dependent claim 9, claims 13 and therefore its dependent claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 8 of “output interface” is not in the specification. The limitation of in claim 13 of “remotely controlling an image recording process of a field of view of a patient by the control entity via the network-based communications link to generate labeled input training data” is not supported in the specification. The specification describes that a field of view of a patient is remotely controlled by the control entity via the network-based communications link (paragraph 6), however it is silent on the field of view of a patient generates labeled input training data. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 11-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 6-9, 11-13, and 15-16 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites decentrally controlled imaging, selecting a control entity initializing a communications link and remotely controlling an image recording process of a field of view of a patient, selecting…for a qualified operator of a plurality of qualified operators, wherein one of the plurality of qualified operators is simulated with training data, transferring image data generated during the image recording process to the selected and outputting diagnosis data. 
Independent claim 8 recites decentralized image data extraction, determine and select, remotely control an image recording process of a field of view of a patient, determine and select for a qualified operator that is connected, configured to initialize a network-based communications link for transferring image data generated during the image recording process, outputting diagnosis data.
Independent claim 11 recites the extraction of training data, selecting, initializing, remotely controlling an image recording process of a field of view of a patient, selecting one specialist workstation from a plurality of specialist workstations that includes at least one specialist workstation for a qualified operator of a plurality of qualified operators, transferring image data generated during the image recording process to the selected specialist workstation, outputting diagnosis data from the specialist workstation and extracting input training data and output training data from the image data and diagnosis data
Independent claim 13 recites selecting a control entity that is connected, initializing a network-based communications link, remotely controlling an image recording process of a field of view of a patient by the control entity via the network-based communications link to generate labeled input training data; selecting from a plurality for a qualified operator of a plurality of qualified operators; selecting that is connected; transferring the labeled input training data generated during the image recording process; outputting labeled output training data, training a function on the basis of the labeled input training data and the output training data, providing the trained function.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a remote user and patient (para [0007]) and a qualified operator of a plurality of qualified operators. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “control entity”, “ data transmission network”, “communication device”, “medical technical imaging system”, “network-based communications link”, “switching unit”, “initialization device”, “automated image data extraction system”, and “specialist workstation”, “automated control system trained”, “output interface” are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2 and 
Paragraph 6 where “[0006] In the decentrally controlled imaging method, a control entity, that may be connected by a data transmission network to a communication device of a medical technical imaging system, is determined and selected. As a data transmission network, a combination of computer networks, such as the Internet, may be used. As a medical technical imaging system, for example, a CT device or an MR system may be used. A control entity refers to an institution that for the operation of a medical technical imaging system may provide the necessary control information or control commands. This may include a communications interface for a medical technical assistant or an automated arithmetic unit that includes an algorithm or program that follows the algorithm for controlling an imaging process. The algorithm may be generated on the basis of a model or based on artificial intelligence. A network-based communications link is initialized between the communication device of the medical technical imaging system and the control entity. An image recording process of a field of view of a patient is remotely controlled by the control entity via the network-based communications link. The control entity and the medical technical imaging institution may be located far apart from each other. The two units are connected together for the imaging process via the data transmission network. The control entity may be flexibly used for the remote control of medical technical institutions at different locations. Conversely, a user of a medical technical imaging institution may search via the data transmission network for a currently available control entity, whereby a high level of flexibility, efficiency and timely availability of a competent operation of a medical technical imaging system is made possible, even when, for example, no qualified personnel are available in situ, as is the case, for example, during the nighttime. For example, operation with nurses only and by a medical technical assistant available during the nighttime in a different time zone or with the aid of suitable control programs that are implemented for example on the basis of a Cloud, is possible.”
Paragraph 7, where “[0007] The decentrally controlled imaging method is carried out in the diagnosis data extraction method. Furthermore, a specialist workstation, for example a teleradiologist station, that may be connected on the basis of a network to the communication device of a medical technical imaging system, is determined and selected from a plurality of specialist workstations”
Paragraph 10, where “[0010] The automated image data extraction system may be the decentralized image data extraction system.”
Paragraph 14, where “[0014] The fundamental components of the systems may be configured for the most part in the form of software components. This relates to, for example, the switching unit, the initialization device and the control entity of the decentralized image data extraction system, the switching unit, the initialization device of the diagnosis data extraction system, the training arithmetic unit of the training system and the logging unit and the data preparation unit of the training data extraction system. The components may also partly, for example if fast calculations are involved, be implemented in the form of software-supported hardware, for example FPGAs or the like. Similarly, the required interfaces, for example if it is merely a matter of transfer of data from other software components, may be configured as software interfaces. However, they may also be configured as interfaces constructed in terms of hardware, that are controlled by suitable software.” 
Paragraph 17, where “[0017] In one embodiment of the decentrally controlled imaging method, the control entity includes a specialist workstation, at which control data is acquired and transferred via the network-based communications link for logging creation and for carrying out the imaging method. Any remote imaging system may be associated with a specialist workstation occupied by a qualified person, so human capacities may be used more flexibly and effectively”
Paragraph 20, where “Use of the trained automated control system may be started as a function of whether a sufficient number of training data sets are available for the training process of the respective automated control system. Automation of control of the imaging or diagnosis is concentrated on applications that are used most frequently and in addition, owing to the broadest data base, may also be most reliably automated.”
Paragraph 49, where “Part of the system 20 is also a specialist workstation 25 to which the image data BD generated by the MR imaging device 21 may be transferred via the data network 23.”

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-3, 6-7, 9, 12, and 15-16  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The dependent claims further recite “CT system or MR system”, “artificial intelligence”, however these are generically cited in the specification paragraph 6, 16, 21 do not offer a significant improvement on the invention to overcome the 101 rejection.  These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov (US 2017/0262598 A1) in view of Jia (US 2009/0189988 A1) and further in view of Webler (US 20070167801 A1).


CLAIM 13-
Petkov teaches the limitations of: 
selecting the automated control system that is connected to the communication device of the medical technical imaging system (Petkov teaches that the model used by the system may be fully automated and that the model uses data communicated from a communications server (i.e., communication device)  (para [0049], [0060]))
transferring the labeled input training data generated during the image recording process to the trained automated control system, outputting labeled output training data from the trained automated control system (The artificial intelligence system is trained with labeled data ( e.g., pairs of input and corresponding desired output ( e.g., rendering parameters, optimal rendered images, and/or photographs/movies of the real object)). Based on the provided data, the artificial intelligence system is trained to produce the desired output from any input. The ground truth is provided by desired settings of the rendering parameters for each scan dataset. The values of the path tracing rendering parameters for desired results of each sample are input to the training. Alternatively or additionally, the ground truth is provided as a desired rendered image for each scan dataset. A rendered image for each scan dataset is provided (para [0026]))
training a function on the basis of the labeled input training data and the labeled output training data; and providing the trained function for the automated control system (The machine-learned model was previously learned using any approach for machine learning, so may be a regression, classification, or reinforcement-learnt model. In one embodiment, the machine-learned model is trained with deep learning (e.g., deep neural network) to extract features from the medical dataset. By applying the deep-learnt model in act 36, features are extracted from the medical dataset. One or more other features may be extracted from the medical dataset using manually or user configured features. These features may then be used by another machine-learnt model and/or another hierarchal stage to output the values for the rendering (para [0069]); and Petkov teaches that the trained data is labeled (para [0026]))
to generate labeled input training data (The artificial intelligence system is trained with labeled data ( e.g., pairs of input and corresponding desired output ( e.g., rendering parameters, optimal rendered images, and/or photographs/movies of the real object)). Based on the provided data, the artificial intelligence system is trained to produce the desired output from any input. The ground truth is provided by desired settings of the rendering parameters for each scan dataset. The values of the path tracing rendering parameters for desired results of each sample are input to the training. Alternatively or additionally, the ground truth is provided as a desired rendered image for each scan dataset. A rendered image for each scan dataset is provided (para [0026]))

Petkov does not explicitly teach however Jia teaches:
initializing a network-based communications link between the communication device of the medical technical imaging system and the control entity (In one embodiment, first and second secure communication links 32 and 36 are dedicated, separate and independent non-networked links. In a further embodiment, first and second secure communication links 32 and 36 are a single bidirectional secure wireless communication link….In step 326, a user interface (e.g., keyboard 224 and mouse 222 (FIG. 2) of computer 20) enables a user to provide commands for controlling medical imaging system 15 via the command signals from the remote location. The user interface enables a user to select commands of a command set compatible with medical imaging system (para [0021]))
selecting a control entity that is connected by a data transmission network to a communication device of a medical technical imaging system  (Jia teaches a system that has remote control of a medical imaging system and has command signals that enable control (i.e., selecting a control entity) (para [0005 and 0021]))
selecting one specialist workstation that is connected to the communication device of the medical technical imaging system from a plurality of specialist workstations that includes at least one specialist workstation for a qualified operator of a plurality of qualified operators that includes the automated control system (Jia teaches that the system determines who is an authorized user and unauthorized user (i.e., selecting the specialist users from a plurality of qualified users) and that the selected user role is communicated to the system (para [0021]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Petkov to integrate the application of a remote medical imaging system technology of Jia with the motivation of creating remote access of technical support (Jia: paragraph 3). 

Jia does not explicitly teach however Webler teaches: 
remotely controlling an image recording process of a field of view of a patient by the control entity via the network-based communications link (Webler teaches that the field of view of an image is controlled by probes on an imaging software system (para [0151]) from a user working on a computer away from the patient from a video camera (i.e., remote) (para [0141]) and this image data is transferred froma communication link of a network interface (para [0285])))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Petkov in view Jia to integrate the application of controlling the field of view of the imaging system of Webler with the motivation of improving imaging characteristics for enhancing diagnosis (Webler: paragraph 36) 

CLAIM 15-
Petkov in view of Jia and further in view of Webler teaches the limitations of claim 13. Regarding claim 15, Petkov further teaches:
wherein the medical technical imaging system comprises a CT system or an MR system (Other modes of images may be used for the ground truth or reinforcement metric, so that the training learns to output rendering settings modeled after the different modality (e.g., render CT data to match the look of rendered MR data). (para [0045]))

CLAIM 16- 
Petkov in view of Jia and further in view of Webler teaches the limitations of claim 13. Regarding claim 16, Petkov further teaches:

wherein the labeled input training data comprises at least one of the following data types: patient data(The medical data may include non-image or non-scan data, such as patient test results, physician notes, lab results, diagnosis information, billing codes, clinical data, patient history, or other information…The medical data includes the information learned to be used by the machine-trained model (para [0062-0063]))
wherein labeled output training data comprises at least one of the following data types: control data or diagnosis data (For example, the image is loaded into a buffer and output from the buffer to a display for viewing by a physician to aid diagnosis or pre-operative planning (para [0078]))

Claim 1-3,  6-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2009/0189988 A1) in view of Webler (US 20070167801 A1) and further in view of Petkov (US 2017/0262598 A1)..

CLAIM 1-
Jia teaches the limitations of: 
selecting a control entity that is connected by a data transmission network to a communication device of a medical technical imaging system (Jia teaches a system that has remote control of a medical imaging system and has command signals that enable control (i.e., selecting a control entity) (para [0005 and 0021]))
initializing a network-based communications link between the communication device of the medical technical imaging system and the control entity (In one embodiment, first and second secure communication links 32 and 36 are dedicated, separate and independent non-networked links. In a further embodiment, first and second secure communication links 32 and 36 are a single bidirectional secure wireless communication link….In step 326, a user interface (e.g., keyboard 224 and mouse 222 (FIG. 2) of computer 20) enables a user to provide commands for controlling medical imaging system 15 via the command signals from the remote location. The user interface enables a user to select commands of a command set compatible with medical imaging system (para [0021])) 
selecting one specialist workstation that is connected to the communication device of the medical technical imaging system from a plurality of specialist workstations that includes at least one specialist workstation for a qualified operator of a plurality of qualified operators  (Jia teaches that the system determines who is an authorized user and unauthorized user (i.e., selecting the specialist users from a plurality of qualified users) and that the selected user role is communicated to the system (para [0021]))
transferring image data generated during the image recording process to the selected specialist workstation  (The command signals enable control of medical imaging system 15 from a remote location. In step 415, a camera (in unit 25) located near medical imaging system 15 monitors medical images and associated data presented on a display of medical imaging system 15. In step 419, an interface unit (in unit 25) communicates video data from the camera to at least one computer 20 at a remote location via second secure communication link 36 (para [0022]))

Jia does not explicitly teach however Webler teaches: 
and remotely controlling an image recording process of a field of view of a patient by the control entity via the network-based communications link (Webler teaches having a recorded image to be displayed in a field of view in a remote system (para [0038 and 0284]) and the image data may be communicated remotely through a network link (para [0285]))
and outputting diagnosis data from the specialist workstation (preparing recorded images, diagnostic data, planned image viewing options (para [0130]) and presenting imaging and/or position information to assist and document the medical procedure (para [0133]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia to integrate the application of controlling the field of view of the imaging system of Webler with the motivation of improving imaging characteristics for enhancing diagnosis (Webler: paragraph 36).

Jia in view of Webler do not specifically teach, however Petkov teaches: 
wherein one of the plurality of qualified operators is simulated by an automated control system trained with training data (Petkov teaches that the artificial intelligence using a machine learning algorithm is trained to output rendering parameter settings based on training data, to simulate the viewing application (the specification describes the simulation of a qualified operator as an algorithm that is trained (para [0019]) (para [0050]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia in view of Webler to integrate the application of automating the imaging process of Petkov with the motivation of automating the process with the resulting rendered images to have consistent quantitative properties (color, hue, reflectance, etc.) across datasets (Petkov: paragraph 5). 

CLAIM 2-
Jia in view of Webler teaches the limitations of claim 1. Regarding claim 2, Jia further teaches:  
wherein the control entity comprises a specialist workstation configured to acquire and transfer control data via the network-based communications link for logging creation (Jia teaches a computer system that has role specific command sets relating to the image processing command that communicates link remotely to output data from inputted parameters (i.e., acquire and transfer control data) (para [0012, 0014, 0018]) 

CLAIM 3-
Jia in view of Webler teaches the limitations of claim 2. Regarding claim 3, Jia further teaches:  
wherein the image recording process is remotely controlled on the basis of a dialogue (Jia teaches that the system stops an unauthorized user remotely from accessing authorized user image recording processes (i.e., dialogue between unauthorized user and the system) (para [0021]))
conducted via the network-based communications link, between a qualified operator at the specialist workstation and a user situated at a location of the medical technical imaging system (A system provides a user with remote access and control of stand-alone medical imaging system 15 (FIG. 1) usable in a hospital to provide a user with convenient communication with off-site experts to facilitate addressing technical problems, for example. The system is usable for access to, and control of, a wide variety of different stand-alone devices and systems that may not be directly accessed or controlled through cables (para [0023]) and (System 10 avoids compromising medical imaging system isolation by employing a secure dedicated communication protocol and a non-public network ( or direct point to point cable). (para [0017]))


CLAIM 6-
Jia in view of Webler  and further in view of Petkov teaches the limitations of claim 5. Regarding claim 6, Petkov further teaches:
wherein use of the trained automated control system is started as a function of whether a sufficient number of training data sets for the training process of the respective automated control system is available (Petkov teaches that the system takes training data sets based upon the tasks (i.e., availability of obtaining the training data based on different tasks) (para [0036]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia in view of Webler to integrate the application of automating the imaging process of Petkov with the motivation of automating the process with the resulting rendered images to have consistent quantitative properties (color, hue, reflectance, etc.) across datasets (Petkov: paragraph 5). 


CLAIM 7-
Jia in view of Webler and further in view of Petkov teaches the limitations of claim 6. Regarding claim 7, Petkov further teaches:
wherein tasks relating to imaging are classified into tasks, that are suitable for a virtual qualified operator or an automated system on the basis of artificial intelligence (Any data may be used. Since the artificial intelligence is to be trained to provide settings for rendering parameters, scan data is provided. For each sample, the scan data represents a patient. A two-dimensional (2D), 3D, 2D+time sequence, 3D+time sequence, and/or other image or scan data may be used (para [0024] wherein the parameters are the tasks))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia in view of Webler to integrate the application of automating the imaging process of Petkov with the motivation of automating the process with the resulting rendered images to have consistent quantitative properties (color, hue, reflectance, etc.) across datasets (Petkov: paragraph 5). 


CLAIM 8-
Jia teaches the limitations of: 
a medical technical imaging system, a switching unit configured to determine and select a control entity that is connected via a data transmission network to a communication device of the medical technical imaging system (Jia teaches a system that has remote control of a medical imaging system and has command signals that enable control to transmitter (i.e., selecting a control entity through a switching unit) and a network to communicate with a computer device and transmitter unit (i.e., communication device) (para [0005, 0016 0017, 0021]))
an initialization device configured to initialize a network-based communications link between the communications device of the medical technical imaging system and the control entity (Receiver unit (i.e., initialization device) 22 coupled to medical imaging system 15 receives the command signals that are provided to medical imaging system 15 to initiate actions directed by a user at the remote location (para [0016]))
wherein the switching unit is further configured to determine and select a specialist workstation for a qualified operator that is connected to the communication device of the medical technical imaging system from a plurality of specialist workstations  (Jia teaches that the system determines who is an authorized user and unauthorized user (i.e., selecting the specialist users from a plurality of qualified users) and that the selected user role is communicated to the system, and this data is received from command signals communicated to transmitter (i.e., switching unit) (para [0019, 0021]))
wherein the initialization device is configured to initialize a network-based communications link between the communication device of the medical technical imaging system (Receiver unit (i.e., initialization device) 22 coupled to medical imaging system 15 receives the command signals that are provided to medical imaging system 15 to initiate actions directed by a user at the remote location (para [0016]))
and the selected specialist workstation for transferring image data generated during the image recording process to the selected specialist workstation, (FIG. 2 shows signal flow in a system for providing remote control and interaction with a medical imaging system. In response to user initiation of a remote control mode, camera 25 captures still image data or video data 219 of medical imaging system 15. Data 219 is transmitted through secure communication link 36 (FIG. 1), received by receiver unit 34 (in interface 290 of FIG. 2) and displayed on a display monitor 220 of at least one computer 20 (para [0016]))

Jia does not explicitly teach, however Webler teaches: 
and the control entity configured to remotely control an image recording process of a field of view of a patient via the network-based communications link (Webler teaches having a recorded image to be displayed in a field of view in a remote system (para [0038 and 0284]) and the image data may be communicated remotely through a network link (para [0285]))
the system  further comprising an output interface for outputting diagnosis data from the specialist workstation  (preparing recorded images, diagnostic data, planned image viewing options (para [0130]) and presenting imaging and/or position information to assist and document the medical procedure (para [0133]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia to integrate the application of controlling the field of view of the imaging system of Webler with the motivation of improving imaging characteristics for enhancing diagnosis (Webler: paragraph 36) 

Jia in view of Webler does not explicitly teach, however Petkov teaches: 
including an automated control system trained with training data (In other or additional reinforcement learning, the training is modeled after steps taken by an expert or other user to achieve the desired visualization for the training data. The user's sequence of adjustments to provide the desired rendering from the scan dataset is monitored (e.g., select transfer function T1, then window function W1, then select a different transfer function T2, then select a material reflectance MR1, . . . ). The learning uses metrics for each stage or step to learn the settings used for each. The actions of the expert are extrapolated to different training datasets or included for each training dataset (para [0044]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia in view of Webler to integrate the application of automating the imaging process of Petkov with the motivation of automating the process with the resulting rendered images to have consistent quantitative properties (color, hue, reflectance, etc.) across datasets (Petkov: paragraph 5). 
CLAIM 9-
Jia in view of Webler teaches the limitations of claim 8. Regarding claim 9, Jia further teaches:
wherein the medical technical imaging system comprises a CT system or an MR system (plurality of different imaging modality types include at least two of, MR, CT, Ultrasound and X-ray modality types (claim 4))

CLAIM 11-
Jia teaches:
selecting a control entity that is connected by a data transmission network to a communication device of a medical technical imaging system, initializing a network-based communications link between the communication device of the medical technical imaging system and the control entity  (Jia teaches a system that has remote control of a medical imaging system and has command signals that enable control to transmitter (i.e., selecting a control entity through a switching unit) and a network to communicate with a computer device and transmitter unit (i.e., communication device) (para [0005, 0016 0017, 0021])) and (Receiver unit (i.e., initialization device) 22 coupled to medical imaging system 15 receives the command signals that are provided to medical imaging system 15 to initiate actions directed by a user at the remote location (para [0016]))
selecting one specialist workstation that is connected to the communication device of the medical technical imaging system from a plurality of specialist workstations that includes at least one specialist workstation for a qualified operator of a plurality of qualified operators (Jia teaches that the system determines who is an authorized user and unauthorized user (i.e., selecting the specialist users from a plurality of qualified users) and that the selected user role is communicated to the system (para [0021]))
transferring image data generated during the image recording process to the selected specialist workstation  (The command signals enable control of medical imaging system 15 from a remote location. In step 415, a camera (in unit 25) located near medical imaging system 15 monitors medical images and associated data presented on a display of medical imaging system 15. In step 419, an interface unit (in unit 25) communicates video data from the camera to at least one computer 20 at a remote location via second secure communication link 36 (para [0022]))

Jia does not explicitly teach, however Webler teaches: 
remotely controlling an image recording process of a field of view of a patient by the control entity via the network-based communications link (Webler teaches having a recorded image to be displayed in a field of view in a remote system (para [0038 and 0284]) and the image data may be communicated remotely through a network link (para [0285]))
outputting diagnosis data from the specialist workstation (preparing recorded images, diagnostic data, planned image viewing options (para [0130]) and presenting imaging and/or position information to assist and document the medical procedure (para [0133]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia to integrate the application of controlling the field of view of the imaging system of Webler with the motivation of improving imaging characteristics for enhancing diagnosis (Webler: paragraph 36) 

Jia in view of Webler does not explicitly teach, however Petkov teaches: 
that includes an automated control system trained using training data (In other or additional reinforcement learning, the training is modeled after steps taken by an expert or other user to achieve the desired visualization for the training data. The user's sequence of adjustments to provide the desired rendering from the scan dataset is monitored (e.g., select transfer function T1, then window function W1, then select a different transfer function T2, then select a material reflectance MR1, . . . ). The learning uses metrics for each stage or step to learn the settings used for each. The actions of the expert are extrapolated to different training datasets or included for each training dataset (para [0044]) and this training is fully automatic (para [0049]))
and extracting input training data and output training data from the image data and diagnosis data (Any type of medical data is obtained. Scan data representing a 3D volume is loaded as a medical dataset. The scan data may be from multiple two-dimensional scans or may be formatted from a 3D scan. The medical data may include non-image or non-scan data, such as patient test results, physician notes, lab results, diagnosis information, billing codes, clinical data, patient history, or other information…The medical data includes the information learned to be used by the machine-trained model (para [0062-0063])) the training data used to further train the automated control system(Petkov teaches that the artificial intelligence is trained using machine learning algorithms to adapt the system to automatically train parameters (para [0050-0052]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia in view of Webler to integrate the application of automating the imaging process of Petkov with the motivation of automating the process with the resulting rendered images to have consistent quantitative properties (color, hue, reflectance, etc.) across datasets (Petkov: paragraph 5). 

CLAIM 12-
Jia in view of Webler and further in view of Petkov teaches the limitations of claim 11. Regarding claim 12, Petkov further teaches:

wherein the input training data comprises at least one of the following data types: patient data (The medical data may include non-image or non-scan data, such as patient test results, physician notes, lab results, diagnosis information, billing codes, clinical data, patient history, or other information…The medical data includes the information learned to be used by the machine-trained model (para [0062-0063]))
wherein the output training data comprises at least one of the following data types: control data or diagnosis data (For example, the image is loaded into a buffer and output from the buffer to a display for viewing by a physician to aid diagnosis or pre-operative planning (para [0078]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jia in view of Webler to integrate the application of automating the imaging process of Petkov with the motivation of automating the inputted patient data and outputted diagnosis data with the resulting rendered images to have consistent quantitative properties (color, hue, reflectance, etc.) across datasets (Petkov: paragraph 5). 


Response to Arguments
The arguments filed 22 February 2022 have been fully considered. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the claims are not directed to an abstract idea and that the imaging recording process is performed by a CT system and it’s unclear how the claims relate to managing interactions between a remote user and a patient. Examiner disagrees. The invention is directed to selecting a workstation for a qualified operator of a plurality of qualified operators to interact with the patient; para [0007] of the specification supports this by describing a remote user to interact with a patient based on the process. The selection of the operators from a plurality of operators to perform the imaging scan to transmit data to the patient falls under certain methods of organizing human activity by managing interactions between these people. The use of an automated system has been considered, but does not provide significantly more to the abstract idea as outlined in the rejection above. 
Example 39 is training a neural network from digital facial images from a database and does not deal with the organization of people as the claimed invention. 
Applicant’s arguments pertaining to the 103 rejections are not persuasive. Applicant argues that the claims relate to a cloud-based system that is automatically training an AI. This isn’t claimed. What is claimed is “selecting one specialist workstation that is connected to the communication device of the medical technical imaging system from a plurality of specialist workstations that includes at least one specialist workstation for a qualified operator of a plurality of qualified operators” which is taught by Jia. Jia teaches that the system determines who is an authorized user and unauthorized user (i.e., selecting the specialist users from a plurality of qualified users) and that the selected user role is communicated to the system (which is an imaging system) (para [0021])). A qualified operator under broadest reasonable interpretation is someone authorized to use equipment, so Jia teaches the claim under broadest reasonable interpretation. Further, Petkov teaches that the artificial intelligence using a machine learning algorithm is trained to output rendering parameter settings based on training data, to simulate the viewing application (the specification describes the simulation of a qualified operator as an algorithm that is trained (para [0019]) (para [0050])). Under broadest reasonable interpretation, Petkov teaches what is described in the specification paragraph 19 as to what a simulated operator performs (i.e., a trained algorithm). 
The combinations of the prior art provide a proper prima facie case and follow USPTO guidelines. 
	The dependent claims rely on the arguments of the independent claims and are rejected upon the same reasons as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626